Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 8 are directed to a rubber compound and a method for preparing a rubber compound, wherein the rubber compound comprises at least one cross-linkable unsaturated chain polymer base, a filler, a vulcanization system, and one or more antioxidant agents, said antioxidant agents comprising a functionalized lignin with –OR groups, wherein R is a terpene group with a total number of carbon atoms of between 6 and 16; said –OR groups resulting from the 10 to 60% functionalization of the lignin phenolic hydroxyl groups.  None of the prior art of record teaches or renders obvious a functionalized lignin with –OR groups, wherein R is a terpene group with a total number of carbon atoms of between 6 and 16; said –OR groups resulting from the 10 to 60% functionalization of the lignin phenolic hydroxyl groups, where this compound is used in a rubber composition for tires.  Therefore, claims 1, 8, and their dependent claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767